DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 7-8, 12 and 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 14 and 17, respectively, of U.S. Patent No. 11321856, hereinafter the ’56 patent. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the claims 1, 7-8, 12 and 17, which are not explicitly recited in the claims 1-3, 14 and 17 of the ’56 patent would have been obvious to one of ordinary skill in the art at the time the invention was made and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
      For example, claim 1 of the ’56 patent recites features that anticipate all the limitations found in claim 1 of the instant application, including: the step of receiving of a plurality of two-dimensional (2D) polygons associated with a texture for a three-dimensional (3D) virtual object (see lines 3-5 of claim 1 of the ’56 patent); the combining of portions of two or more 2D polygons from the plurality of 2D polygons step (see lines 6-9 of claim 1 of the ’56 patent); the step of  determining as to whether there is a match between at least one hash value of the respective hash values and a hash value of at least one reference 2D polygon (see lines 12-15 of claim 1 of the ’56 patent); the step of classifying the texture as an inauthentic texture (see lines 16-17 of claim 1 of the ’56 patent); and the classifying the texture as an authentic texture step (see lines 18-19 of claim 1 of the ’56 patent); as claimed. 	
The mere distinction between the claim set is in the preambles where the ’56 patent is specific as to detecting inauthentic textures in a virtual environment, while the instant application claim 1 only calls for just the detection of inauthentic textures. However, both claim set yielded the same end result of detecting inauthentic textures [in a virtual environment], because the application’s claim 1 associates the 2D polygons with a texture for a three-dimensional (3D) virtual object during the process of detecting inauthentic textures. Claim 1 of the instant application is a broader version of that of the patent’s claim 1; and the combinations of all features recite therein encompass obvious variant thereof. 
A claim containing a "recitation with respect to the manner in which a claimed method [or apparatus] is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method teaches all the functional limitations of the claim. In the present case, the instant application’s claims are not functionally distinguishable from the claims of the ‘56 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. As such, the granting of the current application’s claims would infringe with the claimed invention of the ‘56 patent.
The granting of claims 7-8 of the instant application would infringe with the claims 2-3 of the ‘56 patent, because they share salient features. As such, the current’s application claims 7-8 are unpatentable for obvious-type double patenting over claims 2-3 of the ’56 patent. 
The granting of claims 12 and 17 of the current application would infringe with the claimed invention found in respective claims 14 and 17 in the ‘56 patent for reasons similar to the analysis provided above with respect to the rejections of claim 1. As such, current’s application claims 12 and 17 are unpatentable for obvious-type double patenting over claims 14 and 17 of the ’56 patent. 

Allowable Subject Matter
4.    Claims 1-20 would be allowed upon the filling and approval of a Terminal Disclaimer to obviate the obviousness-type double patenting rejections of said claims.

Reasons for Indicating Allowable Subject Matters
5.	Although the reference to Mayes et al. (US 20210174132) discloses methods, systems, and computer-readable media to detect counterfeit virtual three-dimensional (3D) objects, by determining a plurality of two-dimensional (2D) views of the unauthenticated virtual 3D object, wherein the plurality of 2D views include at least two 2D views and each view of the plurality of 2D views is captured from a respective viewpoint; and calculating a hash value for each 2D view of the plurality of 2D views for comparison with the 3D object (see abstract, paragraphs 26 and 99-100); the Mayes reference fails to teach: combining portions of two or more 2D polygons from the plurality of 2D polygons based on a pose or shape of the 3D virtual object to obtain one or more combined 2D polygons; determining whether there is a match between at least one of the one or more combined 2D polygons and at least one reference 2D polygon associated with an authentic object; if it is determined that there is the match, classifying the texture as an inauthentic texture; and if it is determined that there is no match, classifying the texture as an authentic texture.
Hefeeda et al. (US 20130034337) discloses comparing vectors with multiple dimensions against depth vectors from other videos in order to find potential copies, hashing high dimensional vectors to integer hash values in such a way so that when the vectors are ‘close’ to each other in the original space, their hash values are likely to be close to each other as well. According to Hefeeda, a depth vector from a query video finding the closest matching depth signatures from the reference video database provides a way of determining if a query video is a copy. See paragraph 38.

However, like Mayes, Hefeeda fails to teach or render obvious the above underlined claimed features of the invention in the manner recited in claims. Accordingly, the limitations of claims 1-20 are allowed over the prior art.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
10/19/2022